MacCrate, J.
The examiner reports that it is his conclusion “ that the petitioner has established her claim of title in fee simple by adverse possession for more than twenty years.” As to lot 66, I am constrained to find in opposition to that conclusion because of the testimony given by the petitioner before me. The petitioner’s counsel seeks to explain the testimony of the petitioner because of her advanced age. While her age may furnish the reason for the uncertain character of the testimony, it does not supply proof of entry under a claim of title sufficient to justify the registration of that title "under the act. Moreover, a reading of the case of Sands v. Hughes, 53 N. Y. 287, leads me to conclude that adverse possession cannot ripen into title under twenty years after the term of the tax lease.